DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 08/05/2022 (“08-05-22 OA”), the Applicant amended independent claims 1 and 19 and cancelled claims 8 and 10 in a reply filed on 10/29/2022. 
	Currently, claims 1-7, 9 and 11-20 are examined as below.
Response to Arguments
Applicant’s amendments of the limitation “protection layer” to “protective layer” in the associated claims have overcome the 112(b) rejections of claim 3 as set forth under line item number 1 in the 08-05-22 OA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 2-5 in the 08-05-22 OA.
Applicant’s amendments to independent claim 19 have overcome the prior-art rejections as set forth under line item numbers 6-7 in the 08-05-22 OA. Applicant’s amendments to independent claim 19 changed the scope of claim 19 and its dependent claim.
Applicant has rewritten claim 18 in independent form to include previously-indicated allowable subject matter of claim 18 and all of the limitations of the base claim and any intervening claim as set forth under line item number 8 in the 08-05-22 OA. However, previously-cited prior art Bibl still reads on the claim. Details please see below.
New grounds of rejections under 35 U.S.C. 102(a)(1) are provided as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0339495 A1 to Bibl et al. (“Bibl”).

    PNG
    media_image1.png
    355
    511
    media_image1.png
    Greyscale

	Regarding independent claim 18, Bibl in Fig. 4A teaches a light-emitting unit (Fig. 4A), comprising: 
a light-emitting element 100 (¶ 57, micro LED device 100); 
a light conversion layer 110 (¶ 67, wavelength conversion layer 110) disposed on the light-emitting element 100; 
a color filter layer 328 (¶ 66, color filter layer 328) covering a sidewall of the light conversion layer 110 (Fig. 4A); and 
a reflective layer 318 (¶ 59, top electrode layer 318 is reflective) disposed on the light-emitting element 100 and contacting an upper surface of the light-emitting element 100 (Fig. 4A & ¶ 59).

    PNG
    media_image2.png
    396
    481
    media_image2.png
    Greyscale

	Regarding independent claim 19, Bibl in Fig. 4A and 5-8 teaches a light-emitting module (Figs. 5-8, ¶ 49 & ¶ 78-¶ 79, lighting or display device including micro LED devices 100), comprising: 
a plurality of light-emitting units (Figs. 5-8 disclose a plurality of light-emitting units each include a micro LED device 100), each of the plurality of light-emitting units (Fig. 4A discloses a single light-emitting unit includes a micro LED device 100) comprising:
a light-emitting element 100 (Fig. 4A & ¶ 57, micro LED device 100); 
a light conversion layer 110 (Fig. 4A & ¶ 67, wavelength conversion layer 110), disposed on the light-emitting element 100; 
a color filter layer 328 (¶ 66, color filter layer 328) covering a sidewall of the light conversion layer 110 (Fig. 4A); 
a first reflective layer 318 (¶ 59, top electrode layer 318 is reflective), disposed on a sidewall of the light-emitting element 100 (Fig. 4A); and 
a second reflective layer 102 (Fig. 4A & ¶ 56, top contact 102 includes a reflective layer) disposed on the light-emitting element 100 and contacting an upper surface of the light-emitting element 100 (Fig. 4A), 
wherein the first reflective layers 318 of adjacent two of the plurality of light-emitting units 100 connect to each other (Figs. 4A, 7-8, ¶ 59 & ¶ 79-¶ 80, top electrode layers 318 of vertically adjacent micro LED devices 100 electrically connect to each other through ground line 330).
	Regarding claim 20, Bibl in Fig. 4A and 5-8 further teaches each of the plurality of light-emitting units (Figs. 4A & 5-8) further comprises a protective layer 324 (¶ 64, oxygen barrier film 324 protects the wavelength conversion layer 110 from oxygen or moisture absorption) located between the color filter layer 328 and the light conversion layer 110.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-7, 9 and 11-17 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 10 and any intervening claims as set forth under line item number 8 in the 08-05-22 OA.
Claims 2-7, 9 and 11-17 are allowed, because they depend from the allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                     

/JAY C CHANG/Primary Examiner, Art Unit 2895